Citation Nr: 1702811	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In November 2011 and February 2012, the Board remanded the appeal for further development.  After completion of this development by the RO, the case was returned to the Board for appellate review.  

In a December 2012 Board decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In an August 2013 Order, the Court set aside and remanded the Board's decision on the issue of service connection for bilateral hearing loss disability, for proceedings consistent with a Joint Motion for Remand (hereinafter - Joint Motion).  The August 2013 Joint Motion indicated that (1) the Board failed to make reasonable efforts to obtain inpatient service treatment records (STRs) of the Veteran dated in 1955; and (2) the Board mischaracterized the qualifications of a July 2006 VA audiologist.  

In light of the above Joint Motion, upon return from the Court, the Board once again remanded the appeal in December 2014 and August 2015 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Unfortunately, in the present case, the AOJ did not substantially comply with the Board's remand instructions in its earlier December 2013 and August 2015 Board remands. 

First, in the Board's earlier December 2013 remand, the Board requested that the AOJ attempt to obtain a copy of VA audiometric testing dated in July 2006.  In this regard, the claims folder already contains a July 2006 VA audiology progress note, referencing the VA audiometric testing in question.  Notably, this VA progress note stated "see audio."  In addition, this VA progress note further stated that "[p]ure tone audiometry revealed a moderate gradually sloping to severe sensorineural hearing loss bilaterally from 250-8kHz."  However, a copy of these VA audiometric results dated in July 2006 is not associated with the claims folder.  Moreover, although the AOJ contacted the VA Medical Center (VAMC) in Chicago, Illinois, on multiple occasions to obtain a copy of these July 2006 VA audiogram results, the VAMC only resent copies of the previous July 2006 VA progress note, but without a copy of the audiogram in question or an explanation for its absence.    

VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In fact, VA regulation states that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as the VA.  38 C.F.R. § 3.159(c)(2).  The July 2006 VA audiogram in question is particularly important for adjudication of the current appeal because no other evidence of record has demonstrated bilateral hearing loss disability for the Veteran as defined by VA under 38 C.F.R. § 3.385, due to difficulty in obtaining reliable test results.  In short, a negative response from the appropriate VAMC in Chicago, Illinois is required, if the July 2006 VA audiogram is not available.    
 
Second, the August 2015 Board remand instructed the AOJ to secure a VA audiological examination specifically indicating that if audiometric testing for the Veteran is unable to be performed or the test results are unreliable, the VA audiology examiner should state the reason why - in other words, is the Veteran willfully failing to cooperate or is he unable to cooperate due to no fault of his own, such as a medical reason.  Despite multiple VA audiology examinations of record dated in February 2007, March 2011, May 2012, July 2014, May 2015, and May 2016, the answer to this important question remains unclear.  The May 2016 VA audiology examiner was vague in her explanation for why she could not test right ear and left ear at all frequencies for the Veteran.  This VA examiner explained that the testing could not be performed due to "poor agreement."  For the tinnitus disorder, the VA examiner explained she was unable to assess the Veteran due to "poor interest agreement."  In a July 2016 VA addendum opinion, the same VA examiner added "[w]hile the veteran was able to provide a reliable case history, he continues to be unable to provide reliable behavioral responses."  But once again, no explanation was offered as to whether the Veteran is willfully failing to cooperate or is he unable to cooperate due to no fault of his own, such as a medical reason.    

Thus, a VA addendum opinion is necessary, in order to comply with the Board's earlier August 2015 remand.  If the same May 2016 VA audiology examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another VA audiology examination is not necessary unless the VA examiner specifically requests one.   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate VA healthcare system to secure a copy of a VA audiogram dated in July 2006.  

(The AOJ previously contacted the VAMC in Chicago, Illinois, in order to secure this earlier July 2006 VA audiogram.  Although the VAMC sent multiple copies of a related July 2006 VA audiology progress note, the actual July 2006 VA audiogram in question documenting that "[p]ure tone audiometry revealed a moderate gradually sloping to severe sensorineural hearing loss bilaterally from 250-8kHz," was not secured by the AOJ.  More importantly, a simple explanation for its absence or a negative response was not offered).  The July 2006 VA audiogram in question is particularly important for adjudication of the current appeal because no other evidence of record has demonstrated bilateral hearing loss disability for the Veteran as defined by VA under 38 C.F.R. § 3.385, due to difficulty in obtaining reliable test results.  

VA must continue in its attempts to obtain the July 2006 VA audiogram in question unless it is documented that the records do not exist or that further efforts would be futile.  In short, if the July 2006 audiogram from the appropriate VAMC is not available or does not exist, the appropriate VAMC should so indicate.  

2.  After any additional records are associated with the claims file, the AOJ should secure a VA addendum opinion from the May 2016 VA audiology examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA audiology examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the VA examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA audiology examiner must directly answer the following question: Is the Veteran willfully failing to cooperate with previous VA audiology testing, or is he unable to cooperate due to no fault of his own, such as a medical reason? If the VA audiology examiner is unable to answer this question, the examiner should provide an explanation why.      

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




